OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Applicant was charged with delivery of 400 grams of cocaine. Prior to his trial on this charges the State obtained a civil forfeiture judgment against Appellant’s car in accord with the provisions of Chapter 59 of the Code of Criminal Procedure. Applicant filed a pre-trial application for a writ of habeas corpus contending that the pending criminal prosecution was barred by double jeopardy provisions because he had already been punished by the forfeiture of his car. The trial court denied relief and Applicant appealed. The Court of Appeals reversed the trial court’s ruling and remanded the case for further proceedings to determine if under a proportionality analysis the forfeiture constituted punishment. Nguyen v. State, 925 S.W.2d 297 (Tex.App.—Houston [1st] 1996).
The State filed a petition for discretionary review contending that the civil forfeiture was not punishment for double jeopardy purposes. After the date on which the Court of Appeals issued its opinion in this case, this Court addressed the same issue in Fant v. State, 931 S.W.2d 299 (Tex.Cr.App.1996). In Fant we held that Chapter 59 civil in rem forfeitures do not constitute punishment under the Double Jeopardy Clause of the Fifth Amendment. Id., at 308. Accordingly, we summarily grant the State’s petition for discretionary review, reverse the judgment of the Court of Appeals, and affirm the trial court’s order denying relief.